Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 1 of 14 Pageid#: 9



                                                                                       APR 16 2019
                                       IN THE
                            UNITED STATES DISTRICT COURT
                                      FOR THE
                            WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH                               4:19MJ00012
                                                 Case No. ____________________
FACEBOOK USER ID 100003234932941
THAT IS STORED AT PREMISES
                                                 Filed Under Seal
CONTROLLED BY FACEBOOK INC.


                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

      I, Matthew S. Marlowe, being first duly sworn, hereby depose and state as follows:


                    INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user ID that is stored at premises owned,

maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking

company headquartered in Menlo Park, California. The information to be searched is described

in the following paragraphs and in Attachment A. This affidavit is made in support of an

application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A)

to require Facebook to disclose to the government records and other information in its

possession, pertaining to the subscriber or customer associated with the user ID.

       2.      I am a Special Agent with the Federal Bureau of Investigation. As such, I am a

“federal law enforcement officer” within the meaning of Federal Rule of Criminal Procedure

41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and duly

authorized by the Attorney General to request a search warrant. Specifically, I am a Special

Agent with the Federal Bureau of Investigation (FBI) and have been so employed since March
Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 2 of 14 Pageid#: 10




2012. I received initial training and instruction to become a Special Agent at the FBI Academy

located in Quantico, Virginia, which included training concerning violations of the United

States criminal statutes. I am currently assigned to the Richmond Division of the FBI,

Lynchburg Resident Agency. I am presently and have been previously assigned to investigate a

variety of criminal matters, to include violent criminal acts, gangs, and drug investigations.

Further, I have experience and training in a variety of investigative and legal matters, including

the topics of lawful arrests, the drafting of search warrant affidavits, and probable cause. While

serving within my capacity at the FBI, I have authored search warrants concerning various

federal criminal violations. I have investigated cases where electronic communications to

include social media platforms and cellular telephones have played an integral role in the

investigations. Through experience and training received, I have become familiar with how the

usage of electronic devices and social media applications has become commonplace throughout

the “criminal world.” I have also become aware that information stored at the service provider

facilities and on cellular devices themselves can assist law enforcement in criminal

investigations.

       3.         The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.         Based on the facts set forth in this affidavit, there is probable cause to believe

that the information described in Attachment A contains evidence of violations of Title 18,

United States Code, Section 1512(a) (Witness Murder), Title 18, United States Code, Section



                                                    2
Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 3 of 14 Pageid#: 11




1959 (Violent Crimes in Aid of Racketeering), and Title 18, United States Code, Section 924(c)

(Possession of a Firearm During a Crime of Violence), as described in Attachment B.

                                     PROBABLE CAUSE

       5.      On June 11, 2018, a federal Grand Jury indicted members of the Rollin 60s Crips

street gang, the Milla Bloods street gang, and gang associates on violations of Title 18, United

States Code, Section 1962 (Racketeer Influenced and Corrupt Organizations Act); Title 18,

United States Code, Section 1959 (Violent Crimes in Aid of Racketeering); and a variety of

other charges, including obstruction-related offenses. The Court issued arrest warrants for the

individuals, and they were arrested. Those cases are captioned United States v. Davis et al.,

4:18-cr-11, and United States v. Anthony, et al., 4:18-cr-12 ("Bloods Indictment"). The Grand

Jury issued a First Superseding Indictment in United States v. Davis et al, 4:18-cr-11, on

November 6, 2018 (“Crips Indictment”).

       6.      This investigation revealed that on June 15, 2016, members of the Rollin 60s

Crips street gang and Milla Bloods street gang coordinated and attempted to murder Dwight

Montel Harris and Armonti Devine Womack, who are known as the "Philly Boys." Specifically,

W-1, who was present and participated in the incident, has testified that members of both gangs

arrived at North Hills Court apartment complex in Danville, Virginia, planned to murder the

Philly Boys as they stood in a nearby parking lot, covered their faces, armed themselves, and

walked into the parking lot before firing repeatedly at the Philly Boys. W-2, who was also

present, has stated that W-2 was standing in the parking lot, talking to the Philly Boys, when the

shooting occurred. Both W-l and W-2 have identified some of the shooters. Womack was

injured in the shooting.



                                                3
Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 4 of 14 Pageid#: 12




       7.       The Danville Police Department interviewed Harris and Womack after the

shooting. Charges related to this incident are included in the Bloods Indictment and Crips

Indictment. Both Harris and Womack are named victims in the indictments.

       8.       Based on this information, part of which was provided as witness testimony

before a federal grand jury, the United States has repeatedly tried to locate Harris and Womack

so that they could testify before the grand jury in the investigation that led to the Bloods

Indictment and Crips Indictment. Both are witnesses to the June 2016 shooting in which they

were victims.

       9.       On October 23, 2018, at approximately 4:58 p.m., Harris was shot multiple times

and killed on the steps of an abandoned house at 629 Cabell Street, Danville, Virginia. W-3 is a

friend of Harris, who was present during the murder. W-3 stated to Harris’s parents in the hours

right after the murder (statements which were heard and audio recorded by Danville Police

Department officers) that Harris had been contacted on his cellphone by an unidentified

individual, requesting that Harris sell him/her a half pound of marijuana. Harris’s cellular

telephone was identified as (434) 441-5315. Harris and the individual communicated by voice

calls and text messages to coordinate the drug transaction. W-3 drove Harris to the location of

the drug sale. W-3 further stated that at the location of the drug transaction, W-3 saw multiple

young black males on the porch of an abandoned house and in the front yard. Harris walked up

to the porch, "dapped" the individuals, and appeared to engage in a hand-to-hand drug

transaction. At the conclusion of the transaction, these multiple black males pulled out firearms

and open fired on Harris, killing him. W-3 returned fire before driving away from the scene

where Harris lay dead. Ballistics and firearms found at the crime scene corroborate W-3’s

statements, as do the statements of individuals who witnessed certain events after the murder.

                                                 4
Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 5 of 14 Pageid#: 13




       10.     A witness reported to the Danville Police Department officers that Harris was

murdered because he was a “snitch” in the federal cases.

       11.     In October 2018, Harris’s cellular telephone records were obtained by law

enforcement from the service provider T-Mobile. The telephone records indicated that Harris

communicated with the individual who utilized cellular telephone number of (434) 228-5148.

Further, Harris communicated with the individual multiple times throughout the day of October

23, 2018, and minutes before he was murdered on the same day.

       12.     Law enforcement queried jail call records for (434) 228-5148, and the results

revealed a call that occurred on October 16, 2018, approximately a week before Harris’s

murder. The call was associated with an inmate that was incarcerated at the Danville City Jail.

The inmate was identified as Wyshawn Brandon, who is the brother of Wydarius Brandon. The

records indicate that while incarcerated Wyshawn Brandon called (434) 228-5148. During the

call Wyshawn Brandon congratulated the caller and then asked the caller what he was doing.

The caller responded, “Chillin with Mygenika ass.” This information is consistent with publicly

accessible postings on Facebook that confirm that Mygenika Guy and Wydarius Brandon are

close associates.

       13.     In addition, a reliable, longtime confidential informant has provided information

to the Danville Police Department that he was with W-4. While W-4 was in the presence of the

informant and several unidentified individuals, W-4 stated that his girlfriend’s daughter set up

the drug transaction that lured Harris to the steps of the abandoned house at 629 Cabell Street,

Danville, Virginia, and that the daughter’s boyfriend (Wydarious Brandon, an unindicted Milla

Bloods gang member) and his friend (another unindicted Milla Bloods gang member) were two

of the shooters.

                                                5
Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 6 of 14 Pageid#: 14




       14.     W-5 lives about two blocks from the location of the murder. W-5 testified

before the grand jury that he was in his house at the time of the shooting, and that his girlfriend

told him that she heard gunshots, and that, a few minutes later, he saw three black males

hurrying through his neighbor’s backyard, near the home of Earlquan Williams. He identified

one of the black males as his neighbor, who is Earlquan Williams (an unindicted Milla Bloods

gang member); W-5’s physical description of this individual also matches Williams. One of the

other black males is described as slim, with shoulder length, red-colored dreads, which matches

the description of Wydarious Brandon (an unindicted Milla Bloods gang member), who lives

two doors down from the location of the murder.

       15.     In January 2019, law enforcement executed a search warrant on Facebook for

Wydarious Brandon’s Facebook account, User ID 100001444875409,

url www.facebook.com/wydarius.brandon, with profile name Wydarius Raquan Brandon.

       16.     Brandon’s Facebook account revealed communications between Wydarious

Brandon and others on Facebook. In particular, Facebook account 100027358425550, profile

name of Vig Merlino, messaged Brandon stating, “R said what’s yo #.” Brandon replied

stating, “4342285148.” It is believed that Brandon was the individual communicating with

Harris throughout the day of October 23, 2019, and minutes before Harris was killed.

       17.     Additionally, Facebook account 100003234932941, profile name Peachie Coles,

Facebook url www.facebook.com/johntavis.coles (herein, “Cole’s Account”), was identified

during the review of Wydarious Brandon’s Facebook communications.

       18.     On October 22, 2018, the day before the murder of Harris, Cole’s Account

messaged Wydarious Brandon the cellular telephone number of “4344415315,” which was



                                                 6
Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 7 of 14 Pageid#: 15




Harris’s number. The individual who utilizes the Cole’s Account has been identified as Johntay

Edmund Cole.

       19.     Law enforcement believes that Facebook still maintains possession of the

information associated with Cole’s Account. Cole’s Account, specifically his private Facebook

Messages, may contain evidence which corroborates or contradicts grand jury testimony or

information that witnesses provided law enforcement during the investigation. The information

could also lead to the identity of additional suspects, witnesses in the murder, or photographs

thereof, such as providing locational data for posts and other entries that permit law

enforcement to identify how Cole may have obtained Harris’s cell phone number and why he

sent Harris’s cell phone number to Wydarious Brandon. The information may reveal whether or

not Cole facilitated the murder of Harris. Further, it could reveal the identities of others with

whom Cole was communicating before and after the murder, including the content of those

communications. For instance, it may lead to evidence proving or disproving Cole’s knowledge

of any plan to murder Harris and if Cole was in direct contact with Harris before he was killed.

       20.     The contents of Cole’s Account could also demonstrate if he is a member of a

gang or associated with any gang, such as the remaining unindicted Milla Bloods who are

targets of the murder investigation. For example, based on our investigation in the related gang

investigation (that led to the Milla and Crips Indictments), videos and photographs in Facebook

account can demonstrate and help law enforcement identify co-conspirators and associates, as

well as prove if an individual is a member or associate of a gang (e.g., group photographs with

individuals using gang signs). Therefore, it is respectfully submitted that probable cause exists

that the data maintained and stored at the premises of Facebook associated with the Facebook

user ID 100003234932941, will lead to evidence, fruits, or instrumentalities of the crime and

                                                 7
Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 8 of 14 Pageid#: 16




could assist in identifying additional witnesses and suspects that were involved with Harris’

murder.

                                      Information about Facebook

       21.        Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news,

photographs, videos, and other information with other Facebook users, and sometimes with the

general public.

       22.        Facebook asks users to provide basic contact and personal identifying

information to Facebook, either during the registration process or thereafter. This information

may include the user’s full name, birth date, gender, contact e-mail addresses, Facebook

passwords, physical address (including city, state, and zip code), telephone numbers, screen

names, websites, and other personal identifiers. Facebook also assigns a user identification

number to each account.

       23.        Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”

accepts the request, then the two users will become “Friends” for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user’s account

includes a list of that user’s “Friends” and a “News Feed,” which highlights information about

the user’s “Friends,” such as profile changes, upcoming events, and birthdays.



                                                 8
Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 9 of 14 Pageid#: 17




       24.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create “lists” of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

       25.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Internet. Facebook users can also post information about upcoming

“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In

addition, Facebook users can “check in” to particular locations or add their geographic locations

to their Facebook posts, thereby revealing their geographic locations at particular dates and

times. A particular user’s profile page also includes a “Wall,” which is a space where the user

and his or her “Friends” can post messages, attachments, and links that will typically be visible

to anyone who can view the user’s profile.

       26.     Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It

also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

to see the photo or video. For Facebook’s purposes, the photos and videos associated with a

user’s account will include all photos and videos uploaded by that user that have not been

                                                 9
Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 10 of 14 Pageid#: 18




deleted, as well as all photos and videos uploaded by any user that have that user tagged in

them.

        27.    Facebook users can exchange private messages on Facebook with other users.

Those messages are stored by Facebook unless deleted by the user. Facebook users can also

post comments on the Facebook profiles of other users or on their own profiles; such comments

are typically associated with a specific posting or item on the profile. In addition, Facebook has

a chat feature that allows users to send and receive instant messages through Facebook

Messenger. These chat communications are stored in the chat history for the account.

Facebook also has Video and Voice Calling features, and although Facebook does not record

the calls themselves, it does keep records of the date of each call.

        28.    If a Facebook user does not want to interact with another user on Facebook, the

first user can “block” the second user from seeing his or her account.

        29.    Facebook has a “like” feature that allows users to give positive feedback or

connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as

webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also

become “fans” of particular Facebook pages.

        30.    Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

        31.    Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity log

includes stories and photos that the user has been tagged in, as well as connections made

through the account, such as “liking” a Facebook page or adding someone as a friend. The



                                                10
Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 11 of 14 Pageid#: 19




activity log is visible to the user but cannot be viewed by people who visit the user’s Facebook

page.

        32.    Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

        33.    In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications (“apps”) on the Facebook platform. When a

Facebook user accesses or uses one of these applications, an update about that the user’s access

or use of that application may appear on the user’s profile page.

        34.    Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a

Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so.

        35.    Social networking providers like Facebook typically retain additional

information about their users’ accounts, such as information about the length of service

(including start date), the types of service utilized, and the means and source of any payments

associated with the service (including any credit card or bank account number). In some cases,

Facebook users may communicate directly with Facebook about issues relating to their

accounts, such as technical problems, billing inquiries, or complaints from other users. Social

networking providers like Facebook typically retain records about such communications,

including records of contacts between the user and the provider’s support services, as well as

records of any actions taken by the provider or user as a result of the communications.

                                                11
Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 12 of 14 Pageid#: 20




       36.     As explained herein, information stored in connection with a Facebook account

may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal

conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from further suspicion. In my training and experience,

a Facebook user’s IP log, stored electronic communications, and other data retained by

Facebook, can indicate who has used or controlled the Facebook account. This “user

attribution” evidence is analogous to the search for “indicia of occupancy” while executing a

search warrant at a residence. For example, profile contact information, private messaging logs,

status updates, and tagged photos (and the data associated with the foregoing, such as date and

time) may be evidence of who used or controlled the Facebook account at a relevant time.

Further, Facebook account activity can show how and when the account was accessed or used.

For example, as described herein, Facebook logs the Internet Protocol (IP) addresses from

which users access their accounts along with the time and date. By determining the physical

location associated with the logged IP addresses, investigators can understand the chronological

and geographic context of the account access and use relating to the crime under investigation.

Such information allows investigators to understand the geographic and chronological context

of Facebook access, use, and events relating to the crime under investigation. Additionally,

Facebook builds geo-location into some of its services. Geo-location allows, for example, users

to “tag” their location in posts and Facebook “friends” to locate each other. This geographic

and timeline information may tend to either inculpate or exculpate the Facebook account owner.

Last, Facebook account activity may provide relevant insight into the Facebook account

owner’s state of mind as it relates to the offense under investigation. For example, information

on the Facebook account may indicate the owner’s motive and intent to commit a crime (e.g.,

                                              12
Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 13 of 14 Pageid#: 21




information indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting

account information in an effort to conceal evidence from law enforcement).

       37.     Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

          INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       38.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant

to require Facebook to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.




                                               13
     Case 4:19-mj-00012-JCH Document 5-1 Filed 04/16/19 Page 14 of 14 Pageid#: 22




Received by reliable electronic
means and sworn and attested to
by telephone on April 16, 2019.




           xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
